DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on 13 May 2022 has been acknowledged and entered. Claims 1 and 9 are amended.  Claims 3 and 10 are cancelled.  Thus, claims 1, 2 and 4-9 are pending.

Responses to Arguments 
The amendment filed 13 May 2022 has been entered. 
Applicant’s amendments filed May 13th, 2022 with respect to the rejection of claims 1-10 have been fully considered and are persuasive with respect to the plastically deformable base part. Thus, the rejection of claims 1-10 under U.S.C. 103 has been withdrawn.  However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below. 
Applicant’s arguments filed May 13th, 2022 with respect to the rejection of claims 1-10 are rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Regarding claims 1 and 9, Applicant alleges that the cited prior arts do not disclose the limitation of “a plastically deformable base part arranged at least partly against the support surface of the body part.” (emphasis added). Examiner respectfully disagrees.  Under a broadest reasonable interpretation (BRI), Examiner believes that deformable base part arranged at least partly against the support surface of the body in claims 1 and 9 corresponds to the deformable base part (35, 38) in Micheron, since deformable base part does not disclose whether the deformable base part is directly against the support surface of the body.
Further, regarding claims 1 and 9, Applicant alleges that the cited prior arts do not disclose the limitation of “a vibration sensor configured to detect vibration at least in a direction deviating from a longitudinal axis of the attachment screw and direction indicator  arranged to indicate the direction of the vibration sensor configured to detect the vibration at least in the direction deviating from the longitudinal axis of the screw (at pages 5-6 of response).” Examiner respectfully disagrees.  
Piety discloses, in para. [0047], that a vibration sensor support configured to support the vibration sensor such that the driver portion has access to an attachment screw threaded through the vibration sensor, and coupled to the driver such that the vibration sensor support is rotatable around a longitudinal axis of the driver shaft and slidable along a longitudinal portion of the driver shaft. Piety further discloses, in para. [0072], that the vibration sensor 104 is able to rotate freely around the attachment screw 301. Also, the vibration sensor 104 has limited lateral and longitudinal movement relative to the attachment screw 301 which allows a multi-directional floating action to assist in the mounting of the vibration sensor 104 on the mounting pad 101.  
Levin disclose, in page 4, lines 48-53, that upon excitation of the oscillatory assembly 100 at a frequency triggering a first mode of vibration for excitation longitudinal vibration within a medium surrounding the paddles 102, 121, the paddles 120, 121 respectively move in opposite directions, that is, away from each other swing. The vibration directions of this first vibration mode are in FIG. 1 with those with L and L indicated arrows indicated.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vibration sensor such as is described in Piety and the direction indicator such as described in Levin into Micheron, in order to allow the vibration sensor to be typically coupled to a mounting pad that has been previously fixed to the machine that is to be analyzed, and the operator, or user, mounts the vibration sensor to the mounting pad to begin the analysis (Piety, para. [0008]) and allow a better distinguishability of the respective vibration modes (Levin, page 3, line10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Micheron et al. (FR 2528235, hereinafter referred to as “Micheron”) in view of Piety et al. (US 2014/0117059 A1, hereinafter referred to as “Piety”) further in view of Brock et al (WO 2018/116226 A1, hereinafter referred to as “Brock”) further in view of Levin (EP 3236221 A1, hereinafter referred to as “Levin”).
Regarding claim 1, Micheron teaches a vibration detection instrument assembly comprising: a vibration detection instrument (41, 42) having a body part, which includes a support surface (33, 36) and an attachment screw (34, 37) extending from the support surface in a direction normal to the support surface (13), the attachment screw configured to enable the vibration detection instrument (41, 42) to be assemblable to a device to be monitored; and a 

    PNG
    media_image1.png
    312
    467
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Support)][AltContent: arrow][AltContent: textbox (Longitudinal
axis)]









Annotated Figure I (based on Fig. 3 in the teaching of Micheron)


    PNG
    media_image3.png
    454
    469
    media_image3.png
    Greyscale
[AltContent: textbox (Transmit voltage generated
By the piezoelectric effect)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Deformable/Incompressible
 material)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Threaded rod)][AltContent: arrow][AltContent: textbox (Threaded rod)]









Annotated Figure II (based on Fig. 4 in the teaching of Micheron)

Micheron does not specifically teach that the deformable base part is a plastically deformable base part and vibration sensor is configured to detect vibration at least in a direction deviating from a longitudinal axis of the attachment screw 
However, Piety teaches that the vibration detection instrument comprising a vibration sensor configured to detect vibration at least in a direction deviating from a longitudinal axis of the attachment screw (para. [0047]; Fig. 3G: a vibration sensor support configured to support the vibration sensor such that the driver portion has access to an attachment screw threaded through the vibration sensor, and coupled to the driver such that the vibration sensor support is rotatable around a longitudinal axis of the driver shaft and slidable along a longitudinal portion of the driver shaft; para. [0072]: the vibration sensor 104 is able to rotate freely around the attachment screw 301. Also, the vibration sensor 104 has limited lateral and longitudinal movement relative to the attachment screw 301 which allows a multi-directional floating action to assist in the mounting of the vibration sensor 104 on the mounting pad 101).  
Further, Brock teaches that the deformable base part is a plastically deformable base part (page 5, lines 15-16 :the above mentioned aims are also reached by a vibration sensor comprising the above transducer; page 12- lines22-24: preferably, the connection member 4 is made from a spring steel, which is plastically deformed into the required shape and is then heat treated to achieve high strength and stiffness).

    PNG
    media_image5.png
    586
    1060
    media_image5.png
    Greyscale

Annotated Figure III (based on Fig. 4 in the teaching of Brock)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vibration sensor such as is described in Piety and the plastically deformable base part such as is described in Brock into Micheron, in order to allow the vibration sensor to be typically coupled to a mounting pad that has been previously fixed to the machine that is to be analyzed, and the operator, or user, mounts the vibration sensor to the mounting pad to begin the analysis (Piety, para. [0008]) and provide a transducer structure for converting deformation along an axis into deformation on a plane orthogonal thereto (Brock, page 4, lines 29-31).
Micheron, Piety, and Brock do not specifically that the vibration detection instrument assembly comprises a direction indicator arranged to indicate the direction of the vibration sensor configured to detect the vibration at least in the direction deviating from the longitudinal axis of the screw.
However, Levin teaches that the vibration detection instrument assembly comprises a direction indicator arranged to indicate the direction of the vibration sensor configured to detect the vibration at least in the direction deviating from the longitudinal axis of the screw (page 4, lines 48-53: upon excitation of the oscillatory assembly 100 at a frequency triggering a first mode of vibration for excitation longitudinal vibration within a medium surrounding the paddles 102, 121, the paddles 120, 121 respectively move in opposite directions, that is, away from each other swing. The vibration directions of this first vibration mode are in FIG. 1 with those with L and L indicated arrows indicated; Figs.1 and 2 exhibit the geometric orientation of the directions of movement).


    PNG
    media_image6.png
    584
    807
    media_image6.png
    Greyscale

Annotated Figure IV (based on Figs. 1 and 2 in the teaching of Levin)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vibration detection instrument assembly such as is described in Levin into the system of Micheron, Piety, and Brock, in order to allow a better distinguishability of the respective vibration modes (Levin, page 3, line10).
Regarding claim 2, Micheron in view of Piety, Brock, and Levin teaches all the limitation of claim 1, in addition, Micheron teaches that the deformable base part is arranged around the attachment screw in a rotationally symmetrical manner (Fig. 4; Page 10, lines 1-14).  
Regarding claim 4, Micheron in view of Piety, Brock, and Levin teaches all the limitation of claim 1, in addition, Micheron teaches that with the support surface is planar and is disposed at a first end of the body part, and the base deformable part is a plate arranged against the planar support surface (Fig. 3; Fig. 4; Page 10, lines 1-14).  
Regarding claim 5, Micheron in view of Piety, Brock, and Levin teaches all the limitation of claim 1, in addition, Micheron teaches that the support surface has a periphery rim, and the deformable base part is arranged to extend inwards from an edge of the periphery rim over an entire periphery of the support surface (Fig. 3; Fig. 4; Page 10, lines 14-23).  
Regarding claim 6, Micheron in view of Piety, Brock, and Levin teaches all the limitation of claim 1, in addition, Micheron teaches the direction indicator is a visual direction indication sign disposed on the body part (Fig. 4; Page 10, lines 1-14).  
Regarding claim 7, Micheron in view of Piety, Brock, and Levin teaches all the limitation of claim 1, in addition, Micheron teaches that the deformable base part comprises an opening configured to receive the attachment screw, such that the attachment screw is capable of extending through the opening, so that the deformable based plate is arranged stationary with respect to the screw (Fig. 3; Fig. 4; Page 10, lines 1-14).  
Regarding claim 9, Micheron in view of Piety, Brock, and Levin teaches all the limitation of claim 1, in addition, Piety teaches the method comprising: fitting the attachment screw into a mating threaded hole in the device to be monitored (para. [0066]: the distal end of the alignment pin 105 extends further than the threaded section 305 of the attachment screw, and is able to mate with the alignment recess 103 before any threads of the threaded section 305 are engaged with the receiving aperture 108); rotating the vibration detection instrument in a first rotational direction until the deformable base part meets a surface of the device (para. [0072]: the vibration sensor 104 is able to rotate freely around the attachment screw 301. Also, the vibration sensor 104 has limited lateral and longitudinal movement relative to the attachment screw 301 which allows a multi-directional floating action to assist in the mounting of the vibration sensor 104 on the mounting pad 101…guide the alignment pin 105 of the vibration sensor 104 directly to the alignment recess 103 of the mounting pad 101, and then simply rotate the driver 201 to drive the attachment screw 301 until the vibration sensor 104 is fixed to the mounting pad 101); tightening the vibration detection instrument into a predetermined moment by rotation in the first rotational direction  (para. [0072]); and rotating the vibration detection instrument further in the first rotational direction such that the sensor configured to detect the vibration at least in the direction deviating from the longitudinal axis of the attachment screw is at a predetermined position (para. [0072]).  
Further, Brock teaches that the deformable base part is a plastically deformable base part (page 5, lines 15-16 : the above mentioned aims are also reached by a vibration sensor comprising the above transducer; page 12- lines22-24: preferably, the connection member 4 is made from a spring steel, which is plastically deformed into the required shape and is then heat treated to achieve high strength and stiffness)
Further, Levin teaches the vibration detection instrument assembly being rotated further in the first rotational direction until the direction indicator in the body indicates the direction of at least one of the sensors to be aligned in a predetermined direction (page 4, lines 48-53; Figs 1-2: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vibration sensor such as is described in Piety, the plastically deformable base part such as is described in Brock, and the vibration detection instrument assembly such as described in Levin into Micheron, in order to allow the vibration sensor to be typically coupled to a mounting pad that has been previously fixed to the machine that is to be analyzed, and the operator, or user, mounts the vibration sensor to the mounting pad to begin the analysis (Piety, para. [0008]) and provide a transducer structure for converting deformation along an axis into deformation on a plane orthogonal thereto (Brock, page 4, lines 29-31) and allow a better distinguishability of the respective vibration modes (Levin, page 3, line10).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Micheron in view of Piety further in view of Brock further in view of Levin further in view of Nakano (US 2020/0061677, hereinafter referred to as “Nakano”).
Regarding claim 8, Micheron in view of Piety, Brock, and Levin teaches all the limitation of claim 1.  Micheron, Piety, Brock, and Levin do not specifically teach the deformable base part is removably fixed to the body part.  
However, Nakano teaches the deformable base part is removably fixed to the body part (para. [0120]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micheron in view of Piety, Brock, and Levin to include the teaching of Nakano to provide that the deformable base part is removably fixed to the body part in order to perform the cleaning with a small amount of cleaning liquid (para. [0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858